Case 2:19-cr-20221-DML-APP ECF No. 63 filed 01/13/20           PageID.220   Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION



UNITED STATES OF AMERICA,

             Plaintiff                          CR. NO. 19-20221

vs.                                             HONORABLE DAVID M. LAWSON

BRANDON GRIESEMER,

             Defendant.
                                   /


                                       APPEARANCE

To the Clerk of this Court and all parties of record:

      Enter my appearance as Counsel in the case for Defendant.

      I certify that I am admitted to practice in the Court.

                                                Respectfully Submitted,

                                                FEDERAL COMMUNITY DEFENDER
                                                Attorneys for Defendant


                                                 /s/ Penny R. Beardslee
                                                613 Abbott Street, Suite 500
                                                Detroit, Michigan 48226
                                                313/967-5848
                                                E-mail:penny-beardslee@fd.org
                                                P44363

Date: January 13, 2020
